DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Pursuant to communications filed on 21 July 2021, this is a First Action Non-Final Rejection on the Merits. Claims 1-10 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,882,190 in view of Allard (US 2001/0037163 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein; 
A robot system that communicates through a broadband network, comprising: 
a plurality of teleconferencing devices (i.e. robots), each having a camera that can be remotely controlled in at least two degrees of freedom and a monitor; and, 
a plurality of remote stations, each having a camera and a monitor, each of the plurality of remote stations can establish a communication session with and control the camera of each of the plurality of teleconferencing devices (i.e. robots), and a first remote station of the plurality of remote stations generates a goodbye command that terminates a communication session with a first teleconferencing device of the plurality of teleconferencing devices and relinquishes control of the first teleconferencing device such that another of the plurality of the remote stations can establish a communication session with the first teleconferencing device.
Allard, in the same field of endeavor, further discloses a teleconference robot that includes a camera that can be remotely controlled in at least two degrees of freedom (at least as in paragraphs 0033-0034, wherein “the camera unit itself has pan 150, tilt 160 and zoom controls.”).  Therefore, in light of Allard’s well known teaching of providing a camera that can be remotely controlled in at least two degrees of freedom, it would have been obvious one skilled in the art at the effective filing date of the instant invention to modify the issued U.S. Patent with Allard’s teaching, since Allard teaches wherein providing a camera that can be remotely controlled in at least two degrees of freedom, provides enhanced control of the teleconference robot, thereby applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-10, Applicant provides similar limitations as provided in at least claim 1, as indicated above, of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard (US 2001/0037163 A1) in view of Jouppi (US 2002/0057279 A1) and further in view of Shaffer et al (US 6,532,218 B1, hereinafter Shaffer).
Regarding claim 1, Allard discloses a robot system that communicates through a broadband network, comprising: a teleconferencing device (Figures 1 & 2, robot 100) that has a camera (Figures 1 & 2, camera 140) that can be remotely controlled in at least two degrees of freedom (at least as in paragraphs 0033-0034, wherein “the camera unit itself has pan 150, tilt 160 and zoom controls.”), said teleconferencing device generates at least one reporting command that is transmitted through the broadband network (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0051, 0053, 0085 and 0086, specifically as in at least paragraph 0053 wherein any “sensed or computed information [is] delivered from the robot to the user interface”); and, a remote station that has a monitor, said remote station generates at least one control command that is transmitted through the broadband network, and receives the reporting command from said telecommunication device (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0051, 0053, 0072-0076, 0085 and 0086). Allard is silent regarding wherein said robot has a monitor, and further wherein said remote station has a camera, and further wherein said reporting command is a goodbye command that terminates a communication session (i.e. relinquishes control) with the teleconferencing device.
Jouppi discloses a robotic telecommunications system that includes a robot with a camera and a monitor that communicates via wireless communication to a user station that also includes a camera and a monitor, for efficient communication between two separate locations (abstract; Figure 1; at least paragraphs 0049-0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Allard to include Jouppi’s teaching of providing the structural elements of a camera and monitor at a first robotic location and a second user station location, respectively, since Jouppi teaches wherein providing the camera and monitor at each of the two locations, provides a more efficient/effective tool for teleconferencing.
	Shaffer discloses a collaborative teleconferencing system, that includes a plurality of remote control stations, wherein said remote control stations include a control unit, one or more video cameras and one or more input devices.  Shaffer goes on to teach wherein a user/presenter in control of the video conferencing system may relinquish control of the system such that another user/presenter may take control of the video conferencing system (Figures 1, 2 & 7; at least as in column 3, lines 17-47 and column 8, line 30-column 9, line 12). Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Allard, as modified by Jouppi above, to include Shaffer’s teaching of a relinquishing control of the video conference system, such that another user may take control of said system, since Shaffer teaches wherein such functionality provides a more dynamic and collaborative video conference system between multiple users, thereby combining prior art elements according to known methods to yield predictable results.  Examiner notes wherein Shaffer’s functionality of “relinquishing control” correlates to the claimed “goodbye” command in the currently provided claim limitations.
Regarding claim 2, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the first teleconferencing devices generates at least one reporting command that is transmitted to the first remote station (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0051, 0053, 0085 and 0086, specifically as in at least paragraph 0053 wherein any “sensed or computed information [is] delivered from the robot to the user interface”).
Regarding claim 3, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the reporting and control commands are transmitted through the broadband network in a TCP format (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0051, 0053, 0085 and 0086, specifically as in at least paragraph 0053 wherein any “sensed or computed information [is] delivered from the robot to the user interface”, and further as in at least paragraphs 0036-0037, wherein transmission between the user and robot “is through a wireless internet link”).  
Regarding claim 4, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the teleconferencing device is coupled to the broadband network through a wireless base station (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0051, 0053, 0085 and 0086, specifically as in at least paragraph 0053 wherein any “sensed or computed information [is] delivered from the robot to the user interface”, and further as in at least paragraphs 0036-0037, wherein transmission between the user and robot “is through a wireless internet link”).
Regarding claim 5, in view of the above combination of Allard, Jouppi and Shaffer, Jouppi further discloses wherein, during the communication session, the monitor of the first teleconferencing device displays an image captured by the camera of the remote station and the monitor of the remote station displays an image captured by the camera of the first teleconferencing device (abstract; Figure 1; at least paragraphs 0049-0053).
Regarding claim 6, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the first teleconferencing device includes a battery (at least as in paragraph 0052).
Regarding claim 7, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein each of the plurality of teleconferencing devices includes a motor configured to cause the camera to swivel when activated (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0041, 0051, 0054, 0085 and 0086, specifically as in at least paragraphs 0033-0034, 0041 and 0054).
Regarding claim 8, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein each of the plurality of teleconferencing devices includes a tilt motor configured to cause the camera to pivot when activated (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0041, 0051, 0054, 0085 and 0086, specifically as in at least paragraphs 0033-0034, 0041 and 0054).
Regarding claim 9, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the camera of each of the plurality of teleconferencing devices includes a zoom feature (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0041, 0051, 0054, 0085 and 0086, specifically as in at least paragraphs 0033-0034, 0041 and 0054).
Regarding claim 10, in view of the above combination of Allard, Jouppi and Shaffer, Allard further discloses wherein the first remote station includes an input device that can be used to control the camera of the first teleconferencing device (abstract; Figures 1 & 15A-16; at least paragraphs 0031-0036, 0041, 0051, 0054, 0085 and 0086, specifically as in at least paragraphs 0033-0034, 0041 and 0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention and also read on several of the currently provided claim limitations;
US 6,292,713 B1, issued to Jouppi et al, which is directed towards a robotic telepresence system, including one or more robots comprising one or more displays, cameras and microphones that is in wireless communication with a remote user at a base station, including a display device and user interface for interacting/controlling said one or more robots.
US 5,828,743, issued to Pinnell et al, which is directed towards a teleconferencing apparatus and method that provides enhanced control, including the capability to relinquish control to one or more additional users.
US 5,659,779, issued to Laird et al, which is directed towards a system for assigning computer resources to control multiple robots, which also teaches the capability of relinquishing control between multiple users of the robot(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664